 Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19          PageID.1    Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 SHARON QUINN

        Plaintiff,
                                            USDC Case No.: 2:19-cv-10246
 v.
                                            LC Case No: 2018-169980-NO
 TOYOTA MOTOR SALES U.S.A.,
 INC., a California corporation;
 TOYOTA MOTOR NORTH
 AMERICA, INC., a California
 corporation; TOYOTA MOTOR
 ENGINEERING &
 MANUFACTURING NORTH
 AMERICA, INC., a Foreign
 Corporation; and TOYOTA MOTOR
 DISTRIBUTERS, INC., d/b/a
 TOYOTA MOTOR CORPORATION,
 a Foreign Corporation

         Defendants.

                             NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, the above-captioned action, currently pending in the Circuit Court for the

County of Oakland in the State of Michigan, is removed by Defendants Toyota

Motor Sales U.S.A., Inc. (“TMS”), Toyota Motor North America, Inc. (“TMNA”)

and Toyota Motor Engineering & Manufacturing North America, Inc. (“TEMA”) to

the United States District Court for the Eastern District of Michigan, by the filing of



20395429v1
  Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19        PageID.2   Page 2 of 8




this Notice of Removal with the Clerk of the United States District Court for the

Eastern District of Michigan. As grounds for removal, Defendants TMS, TMNA

and TEMA state as follows:

         1.   On or about November 20, 2018, Plaintiff filed an action in the Circuit

Court for the County of Oakland, State of Michigan, entitled Sharon Quinn v. Toyota

Motors Sales U.S.A., Inc., Toyota Motor North America, Inc., Toyota Motor

Engineering & Manufacturing North America, Inc., and Toyota Motor Distributors,

Inc. d/b/a Toyota Motor Corporation, Case No.: 2018-169980-NO, (the “State Court

Action”).

         2.   Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process and

pleadings served upon Defendants in the State Court Action is attached. See Exhibits

A and B.

         3.   TMS, TMNA and TEMA received a copy of the Summons and

Amended Complaint on January 9, 2019.

         4.   Upon information and belief, Defendant “Toyota Motor Distributors,

Inc. d/b/a Toyota Motor Corporation,” has not been served with Plaintiff's Summons

and Amended Complaint.

         5.   Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is timely

because it has been filed within 30 days after TMS, TMNA and TEMA’s receipt of




                                          2
20395429v1
  Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19          PageID.3    Page 3 of 8




a copy of an amended pleading, motion, order or other paper from which it was first

ascertained that the case is one which is removable.

         6.   This Court is the district and division “embracing the place where [the

State Court] action is pending.” 28 U.S.C. § 1441(a). The Oakland County Circuit

Court is located in the Eastern District of Michigan. 28 U.S.C. § 102(a)(1).

         7.   Since no other Defendants have been served with Plaintiff's Complaint,

there is no requirement of consent of any other Defendants.

                      DIVERSITY JURISDICTION EXISTS

         8.   This Court has original diversity jurisdiction pursuant 28 U.S.C § 1332,

because this action is between citizens of different states and the amount in

controversy, assuming that plaintiff prevails on her claims, exceeds the sum or value

of $75,000.00, exclusive of interest, costs and attorney fees.

         9.   Plaintiff: For purposes of diversity jurisdiction, a person is a citizen of

the state in which he or she is domiciled. Newman-Green, Inc. v. Alfonzo-Larrain,

490 U.S. 826, 828 (1989). “[D]omicile is established by physical presence in a place

in connection with a certain state of mind concerning one's intent to remain there.”

Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989). Here,

Plaintiff is a resident of the City of West Bloomfield, County of Oakland, State of

Michigan. See Exhibit A – Amended Complaint at Para. 1. Therefore, upon

information and belief, Plaintiff is domiciled in the State of Michigan.


                                            3
20395429v1
  Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19          PageID.4    Page 4 of 8




         10.   TMS: TMS is now, and was at the time the Complaint was filed, a

California corporation with its principal place of business in Texas. A corporation is

deemed a citizen of its state of incorporation and the state of its principal place of

business. 28 U.S.C. § 1332(c)(1). TMS, therefore, is a citizen of a California and

Texas for diversity purposes, as defined in 28 U.S.C. § 1603 for purposes of

determining diversity.

         11.   TMNA: TMNA is now, and was at the time the Complaint was filed,

a California corporation with its principal place of business in Texas. A corporation

is deemed a citizen of its state of incorporation and the state of its principal place of

business. 28 U.S.C. § 1332(c)(1). Therefore, TMNA is deemed a citizen of

California and Texas for diversity purposes, as defined in 28 U.S.C. § 1603 for

purposes of determining diversity.

         12.   TEMA: TEMA is now, and was at the time the Complaint was filed, a

Kentucky corporation with its principal place of business in Texas. A corporation is

deemed a citizen of its state of incorporation and the state of its principal place of

business. 28 U.S.C. § 1332(c)(1). Therefore, TEMA is deemed a citizen of

Kentucky and Texas for diversity purposes, as defined in 28 U.S.C. § 1603 for

purposes of determining diversity.

         13.   TMS, TMNA and TEMA are neither incorporated, nor have their

principal places of business in the State of Michigan.


                                           4
20395429v1
  Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19          PageID.5    Page 5 of 8




         14.   Plaintiff Sharon Quinn filed this lawsuit in the Circuit Court for the

County of Oakland, Michigan, on or about November 20, 2018. In the Amended

Complaint, Plaintiff asserts claims for damages against TMS, TMNA and TEMA

arising out of a motor vehicle incident that occurred on or about November 14, 2017.

Plaintiff alleges she parked a 2017 Lexus ES 350 in her residential garage in West

Bloomfield, MI and walked away from the vehicle with the key fob in her

possession, while the vehicle’s engine was still running. See Exhibit A – Amended

Complaint at Para. 22. Plaintiff closed the garage door while the engine continued

to run without Plaintiff’s knowledge. Id. at Para. 23 Plaintiff alleges that the “Smart

Key” failed to shut off the engine and caused carbon monoxide to flow into the

attached garage and seep into Plaintiff’s home. Id. at Para. 26.

         15.   This action is one of a civil nature, which alleges the liability of TMS,

TMNA and TEMA to the plaintiff on various grounds, including, but not limited to

product liability and negligence.

         16.   Plaintiff seeks personal injury damages for the alleged motor vehicle

incident which occurred on or about November 14, 2017. Although the Complaint

seeks an unspecified amount of compensatory damages, pursuant to 28 U.S.C.

§1332(a), and upon information and belief based on the allegations in Plaintiff's

Amended Complaint, the amount in controversy exceeds the sum or value of

$75,000.00, exclusive of interest, costs and attorney fees.


                                            5
20395429v1
  Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19             PageID.6        Page 6 of 8




         17.        Specifically, Plaintiff alleges that due to the fault of TMS, TMNA and

TEMA, Plaintiff suffered "serious" injuries including, but not limited to: Brain

damage; 35% level carbon monoxide poisoning—a nearly lethal amount; Lack of

short        term      memory;     Disorientation;   Dizziness;   Irritability;      Paranoia;

Neuropsychiatric syndrome; Elevated troponin; Heart attack; Acute kidney failure;

Mottling of skin; Movement disorders; Partial paralysis in left side of body; Gait

abnormality requiring mobility aids; 8 day hospital stay requiring follow-up care;

Medical bills — past and future; Economic loss; Conscious pain and suffering;

Denial of social pleasures and enjoyments; Embarrassment, humiliation,

mortification; Emotional distress, anxiety, mental, anguish, fright and shock; Other

damages that may become known through the passage of time and/or the course of

discovery; and Any and all other damages allowed under Michigan Law. See Exhibit

A – Amended Complaint at Para. 44.

         18.        While TMS, TMNA and TEMA deny the allegations in Plaintiff's

Amended Complaint, and deny any liability to Plaintiff whatsoever, if those

allegations are proven to be true, the amount in controversy exceeds the sum or value

of $75,000.00, exclusive of interest, costs and attorney fees. Notwithstanding that

the jurisdictional requirements have been met, nothing in this Notice of Removal

should be construed as an admission that Plaintiff is entitled to any judgment or relief

in her favor.


                                                6
20395429v1
  Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19          PageID.7    Page 7 of 8




         19.   Notice of Filing of Removal and a copy of this Notice of Removal from

State Court will be filed with the Oakland County Circuit Court as required by 28

U.S.C. § 1446(d). See Exhibit C. Copies of the same will be served upon Plaintiff

and all counsel of record upon the filing of this Notice.

         THEREFORE, Defendants TMS, TMNA AND TEMA remove the State

Court Action from the Circuit Court of Oakland County, State of Michigan, to this

Court, and request that the Court take jurisdiction of this civil action to the exclusion

of any further proceedings in the state court.

                                         Respectfully submitted,

                                  By:    /s/ Carmen M. Bickerdt
                                         CARMEN M. BICKERDT (P62874)
                                         Bowman and Brooke LLP
                                         Attorneys for Defendants Toyota Motor
                                         Sales U.S.A., Inc., Toyota Motor North
                                         America, Inc. and Toyota Motor
                                         Engineering & Manufacturing North
                                         America, Inc.
                                         41000 Woodward Ave., Ste. 200 East
                                         Bloomfield Hills, MI 48304
                                         248.205.3300 / 248.205.3399 fax
                                         carmen.bickerdt@bowmanandbrooke.com




                                           7
20395429v1
  Case 2:19-cv-10246-AJT-RSW ECF No. 1 filed 01/25/19          PageID.8    Page 8 of 8




                            CERTIFICATE OF SERVICE

         I hereby certify that on January 25, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send notification

of such filing to the following:

GEOFFREY N. FIEGER (P30441)
DONALD H. DAWSON, JR. (P29692)
Fieger, Fieger, Kenney & Harrington P.C.
Attorneys for Plaintiff
19390 West Ten Mile Road
Southfield, MI 48075
248.355.5555 / 248.355.5148 fax
g.fieger@fiegerlaw.com
d.dawson@fiegerlaw.com

                                   By:   /s/ Carmen M. Bickerdt
                                         CARMEN M. BICKERDT (P62874)
                                         Bowman and Brooke LLP
                                         Attorneys for Defendants Toyota Motor
                                         Sales U.S.A., Inc., Toyota Motor North
                                         America, Inc. and Toyota Motor
                                         Engineering & Manufacturing North
                                         America, Inc.
                                         41000 Woodward Ave., Ste. 200 East
                                         Bloomfield Hills, MI 48304
                                         248.205.3300 / 248.205.3399 fax
                                         carmen.bickerdt@bowmanandbrooke.com




                                            8
20395429v1
